DETAILED ACTION
Election/Restrictions
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/7/22.
 The traversal is on the ground(s) that the identified species are sufficiently related and overlap in scope.  This is not found persuasive because the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21, and 25 are rejected under 35 U.S.C. 102 as being disclosed by Dekker et al. (5,444,914).
Dekker et al. discloses the invention including: 
Claim 19; an upper cutting ring 4 comprising a plurality of upper cutting blades 10; (b) a lower cutting ring 3 that is dimensioned to fit below the upper cutting ring, the lower cutting ring comprising a plurality of lower cutting blades; wherein adjacent upper and lower cutting blades define an opening (see Fig. 4) dimensioned/capable to allow the entry of plant material between the adjacent upper and lower cutting blades; and further wherein the adjacent upper and lower cutting blades are adapted to converge to substantially close the opening and sever at least a portion of the plant material when at least one of the upper or lower cutting rings is rotated.
Claim 20; wherein one of the upper or lower cutting rings is rotatable and the other of the upper or lower cutting rings is stationary (see Fig. 3).
Claim 21; wherein the upper cutting ring is rotatable and the lower cutting ring is stationary (see Fig. 3).
Claim 25; wherein the upper and lower cutting blades are angled relative to the planes formed by opposing outside edges of the upper and lower cutting rings, respectively (see Fig. 3).

Allowable Subject Matter
Claims 22-24, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724